File No . 811-05202 33-16338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 114 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 114 [X] (Check appropriate box or boxes.) THE DREYFUS/LAUREL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on January 1, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant s Registration Statement on Form N-1A relates to Dreyfus Core Equity Fund and does not affect the Registration Statement of the series below: DREYFUS BASIC S&P DREYFUS BOND MARKET INDEX FUND DREYFUS DISCIPLINED STOCK FUND DREYFUS MONEY MARKET RESERVES DREYFUS AMT-FREE MUNICIPAL RESERVES DREYFUS U.S. TREASURY RESERVES DREYFUS SMALL CAP VALUE FUND DREYFUS STRATEGIC INCOME FUND DREYFUS TAX MANAGED GROWTH FUND Dreyfus Core Equity Fund Class /Ticker A DLTSX B DPEBX C DPECX I DPERX PROSPECTUS January 1, 2010 Contents The Fund Goal and Approach 1 Investment Risks 1 Past Performance 2 Expenses 3 Management 4 Financial Highlights 6 Shareholder Guide Choosing a Share Class 9 Buying and Selling Shares 13 General Policies 17 Distributions and Taxes 19 Services for Fund Investors 20 For More Information See back cover. Dreyfus Core Equity Fund The Fund GOAL AND APPROACH The fund seeks long-term capital appreciation. This objective may be changed without shareholder approval. To pursue its goal, the fund normally invests at least 80% of its assets in common stock. The fund focuses on blue chip companies with market capitalizations exceeding $5 billion at the time of purchase, including multinational companies. Blue chips, multinational companies are large, established, globally managed companies that manufacture and distribute their products and services throughout the world. These companies often have a long record of profit growth and dividend payment and a reputation for quality management, products and services. They may be subject to the risks that are involved in investing in foreign securities. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have dominant positions in their industries and that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund is also alert to companies which it considers undervalued in terms of current earnings, assets or growth prospects. The fund employs a buy-and-hold investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A buy-and-hold investment strategy is characterized by a low portfolio turnover rate, which helps reduce the fund s trading costs and minimizes tax liability by limiting the distribution of capital gains. As a result, the fund invests for long-term growth rather than short-term profits. The fund typically sells a stock when it believes there is a significant adverse change in a company s business fundamentals that may lead to a sustained impairment in earnings power. INVESTMENT RISKS The fund s principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A security s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer s products or services. Blue chip risk . By focusing on large capitalization, high quality stocks, the fund may underperform funds that invest in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. 1 Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more developed economies. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund s performance to be more or less sensitive to developments affecting those companies, industries or sectors. Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund s Class A shares from year to year. The table compares the average annual total returns of the fund s shares to those of a broad measure of market performance. The fund s past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor s tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Class A Best Quarter: Q4 '99 +12.35% Worst Quarter: Q4 '08 -18.64% The year-to-date total return of the fund s Class A shares as of 9/30/09 was 14.82%. 2 Average annual total returns (as of 12/31/08) Class/Inception Date 1 Year 5 Years 10 Years Class A (9/30/98) returns before taxes -35.75% -3.39% -2.08% Class A returns after taxes on distributions -35.89% -3.58% -2.26% Class A returns after taxes on distributions and sale of fund shares -23.05% -2.81% -1.76% Class B (4/15/02) returns before taxes -35.07% -3.35% -1.70% * Class C (4/15/02) returns before taxes -33.00% -2.96% -2.00% Class I (4/15/02) returns before taxes -31.66% -1.70% -1.18% S&P 500 ® Index reflects no deduction for fees, expenses or taxes -36.99% -2.19% -1.38% EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Fee Table Class A Class B* Class C Class I Shareholder transaction fees (fees paid directly from your investment) Maximum front-end sales charge on purchases % of offering price 5.75 none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none** 4.00 1.00 none Annual fund operating expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.10 1.10 1.10 1.10 Rule 12b-1 fee .25 1.00 1.00 none Other expenses*** .01 .01 .01 .02 Total annual fund operating expenses 1.36 2.11 2.11 1.12 Expense reimbursement**** (.01) (.01) (.01) (.02) Fee waiver***** (.10) (.10) (.10) (.10) Net operating expenses***** 1.25 2.00 2.00 1.00 * Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. ** Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. *** The amounts noted in Other expenses reflect expenses of the non-interested Board members. **** The Dreyfus Corporation (Dreyfus) is required to reduce its fees in an amount equal to the fund s allocable portion of fees and expenses of the non-interested Board members (including counsel fees). *****Dreyfus has undertaken to waive a portion of the Fund s management fee in the amount of .10 of 1% of the Fund s average daily net assets until January 1, 2011. The Management fee is a fee paid to Dreyfus for managing the fund. Unlike the arrangements between most investment advisers and their funds, Dreyfus pays all fund expenses except for brokerage fees, taxes, interest, fees and expenses of the non-interested Board members, Rule 12b-1 fees and extraordinary expenses. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the fund s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 3 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption  Class B without redemption  Class C with redemption Class C without redemption Class I The one-year example and the first year of the three-, five- and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus.  The ten-year example for Class B assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $313 billion in 194 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.99% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the period ended February 28, 2009. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $22.1 trillion in assets under custody and administration and $966 billion in assets under management, and it services more than $11.9 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged Fayez Sarofim & Co. (Sarofim & Co.), located at 2907 Two Houston Center, 909 Fannin Street, Houston, Texas 77010, to serve as the funds sub-investment adviser. Sarofim & Co., subject to Dreyfus supervision and approval, provides investment advisory assistance and research and the day-to-day management of the funds investments. Sarofim & Co. managed approximately $17.7 billion in assets, which include investment advisory services for five other registered investment companies having aggregate assets of approximately $3.1 billion as of September 30, 2009. Fayez Sarofim, president and chairman of Sarofim & Co., has been the funds primary portfolio manager since its inception. Mr. Sarofim founded Sarofim & Co. in 1958. The Statement of Additional Information (SAI) for the fund provides additional portfolio manager information, including compensation, other accounts managed and ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder services fees, as applicable, are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management 4 representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSC s own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus, Sarofim & Co. and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code s preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 5 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the fund s shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by KPMG LLP, an independent registered public accounting firm, whose report, along with the fund's financial statements, is included in the annual report, which is available upon request. Year Ended August 31, Class A Shares Per Share Data ($): Net asset value, beginning of period 15.81 17.56 15.94 14.81 13.95 Investment Operations: Investment incomenet a .23 .20 .18 .17 .20 Net realized and unrealized gain (loss) on investments (2.84) (1.54) 1.63 1.08 .82 Total from Investment Operations (2.61) (1.34) 1.81 1.25 1.02 Distributions: Dividends from investment incomenet (.17) (.21) (.19) (.12) (.16) Dividends from net realized gain on investments - (.20) - - - Total Distributions (.17) (.41) (.19) (.12) (.16) Net asset value, end of period 13.03 15.81 17.56 15.94 14.81 Total Return (%) b (16.33) (7.86) 11.39 8.45 7.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 1.36 1.35 1.36 1.35 Ratio of net expenses to average net assets 1.25 1.25 1.25 1.30 1.35 Ratio of net investment income to average net assets 1.90 1.19 1.07 1.13 1.39 Portfolio Turnover Rate 6.99 8.27 5.10 .88 3.89 Net Assets, end of period ($ x 1,000) 66,857 73,223 87,341 85,054 95,660 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 6 Year Ended August 31, Class B Shares Per Share Data ($): Net asset value, beginning of period 15.52 17.24 15.65 14.62 13.76 Investment Operations: Investment incomenet a .13 .07 .05 .06 .09 Net realized and unrealized gain (loss) on investments (2.76) (1.53) 1.60 1.05 .82 Total from Investment Operations (2.63) (1.46) 1.65 1.11 .91 Distributions: Dividends from investment incomenet (.01) (.06) (.06) (.08) (.05) Dividends from net realized gain on investments - (.20) - - - Total Distributions (.01) (.26) (.06) (.08) (.05) Net asset value, end of period 12.88 15.52 17.24 15.65 14.62 Total Return (%) b (16.96) (8.60) 10.56 7.60 6.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.11 2.10 2.11 2.10 Ratio of net expenses to average net assets 2.00 2.00 2.00 2.05 2.10 Ratio of net investment income to average net assets 1.12 .45 .32 .38 .64 Portfolio Turnover Rate 6.99 8.27 5.10 .88 3.89 Net Assets, end of period ($ x 1,000) 7,238 23,104 36,510 40,222 47,455 a Based on average shares outstanding at each month end. b Exclusive of sales charge. Year Ended August 31, Class C Shares Per Share Data ($): Net asset value, beginning of period 15.49 17.21 15.64 14.61 13.76 Investment Operations: Investment incomenet a .13 .07 .05 .06 .09 Net realized and unrealized gain (loss) on investments (2.77) (1.51) 1.59 1.05 .81 Total from Investment Operations (2.64) (1.44) 1.64 1.11 .90 Distributions: Dividends from investment incomenet (.06) (.08) (.07) (.08) (.05) Dividends from net realized gain on investments - (.20) - - - Total Distributions (.06) (.28) (.07) (.08) (.05) Net asset value, end of period 12.79 15.49 17.21 15.64 14.61 Total Return (%) b (16.96) (8.59) 10.60 7.60 6.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.11 2.10 2.11 2.10 Ratio of net expenses to average net assets 2.00 2.00 2.00 2.05 2.10 Ratio of net investment income to average net assets 1.15 .45 .32 .38 .63 Portfolio Turnover Rate 6.99 8.27 5.10 .88 3.89 Net Assets, end of period ($ x 1,000) 60,123 63,332 75,646 64,230 72,062 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 7 Year Ended August 31, Class I Shares 2007 a Per Share Data ($): Net asset value, beginning of period 16.12 17.90 16.24 15.06 13.97 Investment Operations: Investment incomenet b .25 .25 .23 .22 .26 Net realized and unrealized gain (loss) on investments (2.88) (1.58) 1.66 1.09 1.03 Total from Investment Operations (2.63) (1.33) 1.89 1.31 1.29 Distributions: Dividends from investment incomenet (.21) (.25) (.23) (.13) (.20) Dividends from net realized gain on investments - (.20) - - - Total Distributions (.21) (.45) (.23) (.13) (.20) Net asset value, end of period 13.28 16.12 17.90 16.24 15.06 Total Return (%) (16.11) (7.63) 11.69 8.72 9.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 1.11 1.10 1.11 1.10 Ratio of net expenses to average net assets 1.01 1.00 1.00 1.05 1.10 Ratio of net investment income to average net assets 2.09 1.46 1.33 1.41 1.79 Portfolio Turnover Rate 6.99 8.27 5.10 .88 3.89 Net Assets, end of period ($ x 1,000) 758 142 125 122 103 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. 8 Shareholder Guide CHOOSING A SHARE CLASS The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C and I shares of the fund . Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the fund s assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class I Initial sales charge up to 5.75% none none Ongoing distribution or service fee 0.25% 1.00% none (Rule 12b-1 fee) Contingent deferred sales charge 1% on sale of shares 1% on sale of shares none bought within one held for one year or year without an initial less sales charge as part of an investment of $1 million or more Recommended purchase maximum none $1 million none Class A shares When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge (see Sales charge reductions and waivers ). Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: 9 If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. See the SAI for further details. Class A Sales Charges Sales charge Sales Charge as a % of offering as a % of Purchase amount price per share NAV Less than $50,000 5.75 6.10 $50,000 to less than $100,000 4.50 4.70 $100,000 to less than $250,000 3.50 3.60 $250,000 to less than $500,000 2.50 2.60 $500,000 to less than $1,000,000 2.00 2.00 $1,000,000 or more * -0- -0- *No sales charge applies on investments of $1 million or more, but a CDSC of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: 10 full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates board members of Dreyfus and board members of the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the fund s distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the fund s distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts qualified investors who (i) purchase Class A shares directly through the fund s distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 investors with cash proceeds from the investor s exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the fund s distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus money market fund, the investor and the investor s spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options members of qualified affinity groups who purchase Class A shares directly through the fund s distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the fund s distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C shares Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares are subject to an annual Rule 12b-1 fee of 1.00%, which is higher than the annual Rule 12b-1 fee of .25% charged on Class A shares. Over time, the higher Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I shares Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no 11 CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees.
